Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 11-20 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Mason (U.S. Pub. 2010/0041972).
As for claim 11, Mason discloses a three dimensional (3D) micro-electrode array (3D-MEA) (i.e., see the multi-electrode array MEA; see[0010]—[0023], [0030]—[0102]), wherein the 3D-MEA comprising at least two three-dimensional micro-electrodes (i.e., the multi-electrode array, see [0010]), wherein the at least two three-dimensional micro-electrodes are electrically connectible to at least one recording system (see [0010], [0036]), and wherein each of the at least two three-dimensional micro-electrodes comprises an electrically conductive body with:
(a) a base that is electrically connectible to a recording system, wherein the base comprises a first electrically conducting pad of the two or more electrically conducting pads on the substrate (i.e., the base of the wire electrodes with connectors for connecting to a recording system/multichannel electrophysiological data acquisition system or the mandrel. The base/connectors comprises the conducting pads, see [0023], [0076] and [0084]);
(b) the tip that is opposite the base and that is configured to establish electrical communication with an excitable cellular-network (tip of the multi wire electrodes for contacting the cells/tissues; see [0093]—[0094]); and
(c) the elongate portion (i.e., the wire electrodes; see [0015]) between the base and the tip, wherein the elongate portion comprises the wire attached to the first electrically conducting pad of the base (i.e., the elongate portion comprise the wire electrodes  bonded/connected to the connectors/mandrel), and wherein the elongate portion is covered with the electrical-insulator coating that extends from the base towards and proximal the tip (see [0089]—[0091]).
	Note that even though the 3D-MEA of Mason is made by a different process, the end product, or the 3D-MEA of Mason is the same as the claimed 3D-MEA as disclosed above.

As for claims 12 and 13, Mason discloses the 3D-MEA of claim 11, wherein the elongate portions of each electrode have a different diameter and different lengths (i.e., the lengths and the tip diameters of the multiple wire electrodes can be selected/designed to be different, for different test targets or for penetration of different layer of tissue; see [0019], [0083] and [0085], [0131]).

As for claim 14, Mason discloses the 3D-MEA of claim 11, wherein the first electrically conducting pad (i.e., the first connector of the first wire electrode, or the conductive surfaces on a mandrel; see [0023], [0084] and [0095]—[0102]) is configured to provide electrical communication between each electrode and the at least one recording system.

As for claims 15 and 16, Mason discloses the 3D-MEA of claim 11, further comprising a flexible or rigid substrate (mandrel, [0084]) for supporting the electrodes.

As for claim 17, Mason discloses a three-dimensional (3D) micro-electrode (i.e., see the multi-electrode array MEA; see[0010]—[0023], [0030]—[0102])comprising an electrically conductive body with:
a) a base that is electrically connectible to a recording system (i.e., the base of the wire electrodes with connectors for connecting to a recording system/multichannel electrophysiological data acquisition system/or the mandrel, see [0023], [0076] and [0084]);
(b) the tip that is opposite the base and that is configured to establish electrical communication with an excitable cellular-network (tip of the multi wire electrodes for contacting the cells/tissues; see [0093]—[0094]); and
(c) the elongate portion (wire electrodes; see [0015]) between the base and the tip, wherein the elongate portion comprises the wire attached to the base via wire bonding (the wire electrodes bonded/connected to the connectors/mandrel), and wherein the elongate portion is covered with an electrical-insulator coating that extends from the base towards and proximal the tip (see [0089]—[0091]).
Note that even though the 3D-micro-electrode of Mason is made by a different process, the end product, or the 3D micro-electrode of Mason is the same as the claimed 3D-MEA as disclosed above.

As for claim 18, Mason discloses the electrode of claim 17, wherein the tip is one of sharp, blunt or flat (see [0093]).
	As for claim 19 and 20, Mason discloses the electrode of claim 17 and 18, wherein the elongate portion has a length of between about 1 micron and about 10 cm (i.e., the variable length of the 3D wire electrodes is in this range for detecting the biological tissue samples, see [0044] and [0131]).

Allowable Subject Matter
5.	Claims 1-2 and 4-10 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1-2 and 4-10 are allowable because none of the prior art discloses or fairly suggest a method of fabricating a three dimensional micro-electrode array (3D-MEA), the method comprising the steps of: forming two or more electrically conducting pads upon a substrate; wire bonding a wire upon one of the two or more electrically conducting pads to form an elongate portion of a 3D micro-electrode; cutting the wire according to a height, thereby forming a tip; and coating the 3D micro-electrode with an electrical-insulating layer without coating the tip, and in the combination as claimed in claim 1. 
Response to Arguments
7.	Applicant’s arguments filed on December 2, 2022, with respect to claims 1-10 have been fully considered and are persuasive.  The 102 rejection of claims 1-10 has been withdrawn. 
8.	Applicant's arguments regarding claims 11-20 filed on December 2, 2022 have been fully considered but they are not persuasive because claims 11-20 are product-by-process claims. Even though the 3D-MEA of Mason is made by a different process, the end product, or the 3D-MEA of Mason is the same as the claimed 3D-MEA as disclosed above.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dayeh et al. (U. S. Pub. 2019/0021619 A1) discloses an addressable vertical nanowire probe arrays used as biological sensors or neural probes. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY HE/Primary Examiner, Art Unit 2858